MEMORANDUM DECISION                                                           FILED
      Pursuant to Ind. Appellate Rule 65(D),                                   Apr 24 2017, 9:30 am

      this Memorandum Decision shall not be                                         CLERK
                                                                                Indiana Supreme Court
      regarded as precedent or cited before any                                    Court of Appeals
                                                                                     and Tax Court
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                          ATTORNEYS FOR APPELLEE
      David E. Lyons                                            Curtis T. Hill, Jr.
      Carlisle, Indiana                                         Attorney General of Indiana

                                                                Ellen H. Meilaender
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      David E. Lyons,                                           April 24, 2017
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                76A03-1609-PC-2180
              v.                                                Appeal from the Steuben Circuit
                                                                Court
      State of Indiana,                                         The Honorable Allen N. Wheat,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                76C01-1305-PC-4



      Vaidik, Chief Judge.


[1]   David E. Lyons was convicted of five counts of Class A felony child molesting,

      and the trial court sentenced him to 150 years. We affirmed his convictions on


      Court of Appeals of Indiana | Memorandum Decision 76A03-1609-PC-2180 | April 24, 2017             Page 1 of 3
      direct appeal. Lyons v. State, 976 N.E.2d 137 (Ind. Ct. App. 2012). Lyons, pro

      se, later sought post-conviction relief, and the post-conviction court issued an

      order denying him relief. He now appeals.

[2]   Lyons’s arguments in his brief are deficient in several respects. For example, he

      raises freestanding claims that were available to him on direct appeal:

      prosecutorial misconduct and a due-process violation based on the court

      reporter allegedly providing an inaccurate transcript of his jury trial. By failing

      to present these claims on direct appeal, Lyons is foreclosed from raising them

      on post-conviction. See Bunch v. State, 778 N.E.2d 1285, 1289 (Ind. 2002). But

      the more fundamental problem is that Lyons has not supported any of his

      arguments with citations to the record as required by Indiana Appellate Rule

      46(A)(8)(a). For example, Lyons’s first claim of error is that “Trial Attorney

      failed to make timely objections to prosecutor’s closing arguments.”

      Appellant’s Br. p. 24. But Lyons does not direct us to the portion of the record

      where his attorney should have objected, choosing instead to send us on a wild-

      goose chase to pinpoint his trial counsel’s alleged failure to object. This failure

      to cite the record applies to all of the arguments Lyons makes on appeal. See id.

      at 24-27. And this failure is particularly egregious given that Lyons’s statement

      of the facts in his brief is one-sentence long. See id. at 23 (“There was a trial, an

      appeal, a PCR, and now, another appeal.”). Because we will not search the

      record to find a basis for a party’s argument, Thomas v. State, 965 N.E.2d 70, 77




      Court of Appeals of Indiana | Memorandum Decision 76A03-1609-PC-2180 | April 24, 2017   Page 2 of 3
      n.2 (Ind. Ct. App. 2012), trans. denied, we affirm the post-conviction court’s

      denial of relief.1

[3]   Affirmed.

      Bailey, J., and Robb, J., concur.




      1
        We note that Lyons, at the beginning of his appellant’s brief, inserted a copy of his proposed findings of fact
      and conclusions of law that he filed with the post-conviction court. But Lyons does not tell us, in accordance
      with the relevant standard of review, how the post-conviction court erred in resolving the claims that he set
      forth in his proposed order.

      Court of Appeals of Indiana | Memorandum Decision 76A03-1609-PC-2180 | April 24, 2017                Page 3 of 3